Citation Nr: 0018554	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  93-25 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for kidney disability 
with hypertension, currently rated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  This case was remanded by the Board of 
Veterans' Appeals (Board) in October 1995 to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  An October 1998 rating decision granted an 
increased evaluation of 30 percent, effective October 1, 
1992, for the veteran's service-connected kidney disability 
with hypertension.  The veteran was scheduled for a personal 
hearing before a member of the Board sitting at the RO on May 
4, 1999, but he failed to appear for the hearing.

The October 1998 rating decision also denied entitlement to 
service connection for eye disability secondary to service-
connected kidney disability with hypertension, and the 
veteran was notified of this action and of his appellate 
rights in November 1998.  Since no subsequent correspondence 
indicating a desire to appeal this denial has been received 
from the veteran, this issue is not currently before the 
Board.


FINDING OF FACT

In a statement received by VA in November 1998, the veteran 
indicated that he was satisfied with the evaluation for his 
service-connected kidney disability with hypertension.


CONCLUSION OF LAW

The veteran has withdrawn his appeal.  38 U.S.C.A. §  7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.204 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  An appellant may withdraw his appeal in writing at 
any time before the Board promulgates a final decision.  
38 C.F.R. § 20.204.  

During the pendency of this appeal, an October 1998 rating 
decision granted an increased evaluation of 30 percent for 
kidney disability with hypertension.  A statement was 
received from the veteran in November 1998 in which he 
expressed his desire to discontinue his appeal because he was 
satisfied with his current rating.  In a case such as this, a 
dismissal of the veteran's appeal is appropriate.


ORDER

The appeal is dismissed.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

